DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite the first file in a first fileset and a first file copy is in a second file set. The first file operation is a copy operation of the first file to a second file in the first fileset and is replicated to form a second copy file in the second fileset. These amendments limit the scope of the copying to within a single fileset on each computing node. There is no support for this narrowing of the claims in the originally filed disclosure. Although the originally filed disclosure describes copying operation of a file on each computing node, the disclosure does not describe the copying operation being performed in the same fileset on each computing node. Thus, the limitations introduced by the amendment are considered to be new matter as they narrow the invention further than was originally disclosed.
Claims 2-14 depend from claim 1 and inherit the same deficiencies.
Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Brown does not disclose two filesets but instead discloses for separate filesets. Examiner respectfully disagrees and notes that Brown does not use the term “fileset,” instead using the term “datasets,” and therefore cannot be understood as discussing four separate filesets. Moreover, although applicants are allowed to be their own lexicographer, the applicant has not provided in the written disclose a specific definition for the term “fileset.” Thus, in accordance with the broadest reasonable interpretation of the claims, Examiner has given the term “fileset” the common understanding as “a set of files.” Accordingly, Brown discloses a first fileset on a local storage volume 102 that is the set of all files stored on the local storage volume and a second fileset on a remote storage volume that is the set of all files stored on the second storage volume.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2018/0143766 to Brown et al. (“Brown”).
Regarding claim 1, Brown discloses a method comprising:
monitoring, by a data replication system, a plurality of computing nodes for updates to one or more files located on the plurality (see paragraph 51, the relation manager mirrors changes to the remote mirror which would require monitoring of the changes);
detecting, by the data replication system and based on the monitoring, a first file operation related to a first file in a first fileset, the first fileset located on a first computing node of the plurality (see paragraph 55, a copy operation on the original dataset is initiated),
wherein the first file is related to a first copy file in a second fileset, the second fileset located on a second computing node of the plurality (see fig. 2 and paragraph 51, a mirror of the dataset is made on the remote mirror);
determining, by the data replication system and based on the first file operation, the first file operation is a copy operation of the first file to a second file, the second file in the first fileset (see paragraph 55, a copy operation is run to create a local copy);
transferring, by the data replication system and in response to the copy operation, a copy command related to the first file to the second computing node of the plurality (see paragraph 56, a copy command is sent to the remote storage volume); and
creating, by the data replication system and in response to the copy command, a second copy file in the second fileset on the second computing node of the plurality (see paragraph 56, a remote copy is created or updated),
wherein the second copy file is related to the second file located on the first computing node of the plurality (see fig. 3), wherein the creation is based solely on information from within the copy command (see paragraph 56, the copy command creates the copy).
Regarding claim 3, Brown discloses the method wherein the first file is not transferred to the second computing node of the plurality (see paragraph 56, the copy command is sent and not the original dataset).
Allowable Subject Matter
Claim 2 and 4-14 are rejected under 35 U.S.C. § 112 and dependent upon a rejected base claim, but would be allowable if the 112 rejection were overcome and the claims rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 7-20, the prior art does not disclose or suggest updating metadata in response to the copy command and transferring the updated metadata to the second computing node.
Regarding claims 4-6, the prior art does not disclose or suggest the monitoring for updates is based on predetermined performance threshold in combination with the rest of the copy replication method.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D TSUI/               Primary Examiner, Art Unit 2132